Title: To James Madison from Lafayette, 12 April 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


                    
                        
                            My dear Sir
                        
                        
                            La Grange
                            April 12h 1816
                        
                    
                    I Have taken the liberty Some time Ago to Mention to You the Eager Wishes of a friend of Mine, Charles de perron, Who Being a Stranger to the Business of dynasties, But Rather partial to the National flag, the only one He Has Served Under, Would be Happy to Be admitted to a few Campaigns, as a Volonteer in the Navy of the U.S. I Made Him the Representations Which I Never fail to offer to all french officers Who think of Entering the American Service. But M. de perron Has No View to

promotion or profit. He Was on the point of Being Made a Captain in the Navy of france. His family and Connections Might prove Advantageous to Ambition at Home. What He Means to Sollicit is only to Be permitted, in Any Way Not Unsuitable to His Naval Rank, to improve His Seamanship Under the Republican Colours of a friendly Nation. I Had Advised Him to Wait for an Answer. But the Nature of His demand, the disinterestness of His Motives, and My friendship for Him And the Latour Maubourg family of Whom His Sister Has Become a Member prompt Me to present Him to You as a Most deserving Citizen and officer. Permit me to beg, My dear Sir, you will please to patronize his hopes in everything that will not appear to yo⟨u⟩ improper, & receive my most affte., grateful respect⟨s⟩.
                    
                        (signed) Lafayette
                    
                